 Case 1:19-cv-01521-RGA Document 22 Filed 02/12/20 Page 1 of 1 PageID #: 292

                    MORRIS, NICHOLS, ARSHT               &   TUNNELL     LLP

                                   1201 N ORTH M ARKET S TREET
                                          P.O. B OX 1347
                               W ILMINGTON , D ELAWARE 19899-1347

                                           302 658 9200
                                         302 658 3989 F AX

BRIAN P. EGAN
(302) 351-9454
began@mnat.com


                                        February 12, 2020

The Honorable Richard G. Andrews                                     VIA ELECTRONIC FILING
United States District Court
  for the District of Delaware
844 North King Street
Wilmington, DE 19801

        Re:      Dropbox, Inc. v. Motion Offense, LLC,
                 C.A. No. 19-1521 (RGA)

Dear Judge Andrews:

       I write on behalf of Plaintiff Dropbox, Inc. in the above-captioned action to inform the
Court that a petition for writ of mandamus has been filed today seeking the Federal Circuit’s
review of the Western District of Texas’s Order Denying Defendants’ Motion to Stay Under the
Customer-Suit Exception (D.I. 42) in the case captioned Motion Offense, LLC v. Sprouts
Farmers Market, Inc., et al., C.A. No. 6:19-417-ADA (W.D. Tex.). This Order was submitted to
Your Honor in Defendant’s January 27, 2020 Notice of Supplemental Authority (D.I. 21). A
copy of the petition for writ of mandamus and the appendix thereto are attached as Exhibits A
and B, respectively.

                                                     Respectfully,

                                                     /s/ Brian P. Egan

                                                     Brian P. Egan (#6227)
BPE/rah
Enclosure
cc:    Clerk of the Court (via hand delivery)
       All Counsel of Record (via electronic mail)
